DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 
Status of Claims
Applicant’s amendment filed 05/18/2021 has been entered.  Claims 1-12 and 15-17 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 1 and response to arguments below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite inter alia, “an image-capturing module disposed on and directly contacted to the second surface of the flexible print circuit board.”  Claim 14 recites, “wherein the image-capturing module is assembled to the second surface of the flexible print circuit board.”  Paragraph [0033] of the published specification teaches the image-capturing module being assembled to the second surface of the circuit board is an alternative embodiment to being directly contacted.  There is no support in the specification for the image-capturing module to be both directly contacted and assembled.  As such, claim 14 lacks sufficient written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites inter alia, “the image-capturing module is not equipped with any lens holder,” and further “the image-capturing module comprising…a lens base disposed on the image sensor, the lens base having a second opening exposing the image sensing area of the image sensor; [and] a lens module disposed on the lens base corresponding to the second opening.”  The specification does not define a lens holder versus a lens base versus a lens module.  It is unclear what structure constitutes a lens holder and how it is different from the structure of a lens base or a lens module.  As such the boundaries of the subject matter encompassed by claim 1 is unclear, and the claim is indefinite. 
Claim 1 has been amended to recite inter alia, “an image-capturing module disposed on and directly contacted to the second surface of the flexible print circuit board in the second installing portion, arranged between the first installing portion and the second installing portion.”  It is unclear how the image-capturing module can be “in the second installing portion”, while simultaneously being “between the first installing portion and the second installing portion.”  As such, the claim is indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allyn et al. (U.S. 2013/0303849) in view of Wang (U.S. 2007/0173084)
With respect to claim 1, Allyn et al. teaches an endoscope apparatus, comprising: 
a flexible print circuit board (80’), the flexible print circuit board having a first surface (surface of 94’) and a second surface opposite the first surface (surface of 82’), the flexible print circuit board comprising: 
a first installing portion (94’) having a first opening; 
a second installing portion (82’) disposed opposite to the first installing portion; and 
a first bridge portion connecting the first installing portion and the second installing portion (horizontal bend in FIG. 44, see also FIG. 45); 

an image-capturing module (84’) disposed on the second surface of the flexible print circuit board in the second installing portion, arranged between the first installing portion and the second installing portion, the image-capturing module having an image sensing area corresponding to the first opening of the first installing portion and the image capturing module is not equipped with any lens holder (FIG. 44), the image-capturing module comprising:
an image sensor (para [0069]) disposed on the second surface of the flexible print circuit board in the second installing portion (FIG. 44), the image sensor having the image sensing area (para [0069] teaches the camera comprises a CMOS or CCD sensor, which are known to have an image sensing area).
However, Allyn et al. does not teach the image-capturing module directly contacted to the second surface of the flexible print circuit board.  Allyn et al. further does not teach a lens base and lens module.
With respect to claim 1, Wang teaches an image capturing module comprising:
an image sensor (21) disposed on (FIG. 3), and in direct contact with (para [0015]), a surface of a flexible print circuit board (10);
a lens base (23) disposed on, and in direct contact with, the image sensor (FIG. 3), the lens base having a second opening exposing the image sensing area of the image sensor (FIG. 1); and
a lens module (25) disposed on the lens base corresponding to the second opening (FIG. 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the camera of Allyn to utilize the image sensor, lens base, and lens module as taught by Wang in order to provide a smaller digital camera module 
With respect to claim 2, Allyn et al. teaches the light-emitting module comprises a plurality of light sources on the first surface around the first opening in the first installing portion (FIG. 44).
With respect to claim 3, Allyn et al. teaches the flexible print circuit board further comprises: a third installing portion (90’); and a second bridge portion connecting the second installing portion and the third installing portion (FIG. 44, see also FIG. 45).
With respect to claim 4, Allyn et al. teaches the third installing portion is not parallel to the first installing portion and the second installing portion (FIG. 44).
With respect to claim 5, Allyn et al. teaches the third installing portion is vertical to the first installing portion and the second installing portion (FIG. 44).
With respect to claim 6, Allyn et al. teaches the image-capturing module further comprises: 
a fixture (570) disposed on the camera (FIG. 40), and the fixture having a third opening (cavity, para [0135]) corresponding to the second opening.
That is, Allyn et al. teaches the cap 570 has cavity that receives camera 584 as shown at FIG. 40 and discussed at paragraph [0135].  Allyn et al. as modified by Wang, would result in the lens module and lens base as taught by Wang being received in the cavity of 570 of Allyn et al. Therefore the opening of the cavity of 570 of Allyn corresponds to the second opening by the second opening of the lens module being inserted within.
With respect to claim 7, Wang teaches the image sensor is directly contacted to the surface of the print circuit board (para [0015}).
With respect to claim 8, Wang teaches the image sensor is assembled to the surface of the print circuit board (para [0015]).
With respect to claim 9, Allyn et al. teaches the first installing portion and the second installing portion of the flexible print circuit board are circle sheets or round sheets (FIG. 45).
With respect to claim 11, Allyn et al. teaches a tube (50), wherein the first installing portion, the second installing portion and the first bridge portion of the flexible print circuit board are all disposed in the tube (FIG. 2, 5).
With respect to claim 15, Allyn et al. teaches the first bridge portion is in a single strip shape and directly connects the first installing portion and the second installing portion (FIG. 45).
With respect to claim 16, Allyn et al. teaches the first installing portion and the second installing portion are folded with respect to the first bridge portion, so that the first installing portion, the second installing portion, and the first bridge portion form a space to accommodate the image-capturing module (para [0072]).
With respect to claim 17, Allyn et al. teaches a third installing portion, a second bridge portion connecting the second installing portion and the third installing portion, wherein the third installing portion is disposed on one side of the second installing portion (FIG. 45).
With respect to claim 17, Allyn et al. teaches another embodiment comprising a fourth installing portion, and a third bridge portion connecting the third installing portion and the fourth installing portion, wherein all of the third installing portion, the fourth installing portion, and the third bridge portion are disposed on one side of the second installing portion (FIG. 39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the embodiment of FIG. 45 of Allyn et al. to utilize the third bridge and fourth installing portion as taught by FIG. 39 of Allyn et al. in order to provide a circuit that is is capable of bending at bending locations between the electronic components in order to selectively deform solely at the bending locations along the length of the folded rigid-flex circuit (para [0133] of Allyn et al.).

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allyn et al. (U.S. 2013/0303849) in view of Wang (U.S. 2007/0173084) as applied to claim 1 above and further in view of Chang (U.S. 2010/0185052).
Allyn et al. teaches an endoscope apparatus as set forth above.  However, Allyn et al. is silent regarding diameters of the apparatus.
With respect to claim 10, Chang teaches an analogous endoscope apparatus wherein a diameter of the first installing portion or a diameter of the second installing portion is between 3 millimeter (mm) and 4 mm (para [0063]).
With respect to claim 12, Chang teaches wherein a diameter of the tube is between 3.5 mm and 4.5 mm (para [0038]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope apparatus of Allyn et al. to utilize the dimensions taught by Chang in order to minimize discomfort when the apparatus is being inserted into the body.
With respect to claim 14, Chang teaches the image-capturing module is assembled to the surface of the flexible print circuit board (FIG. 4, 4A).

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that it is clear to those in the art that the lens module is mainly composed of a lens which allows light to pass through the lens module and image on the image sensor, it is noted that there are no lenses disclosed in the specification or the figures.  Therefore one of ordinary skill in the art would not know what type or the number of lenses disposed within the lens module.
In response to Applicant’s argument that it is clear to those skilled in the art that the lens base mainly provides an appropriate focal length, this is not persuasive because there is no discussion of focal length in the specification.  The broadest reasonable interpretation of a lens base is a support for the lens module.
In response to Applicant’s argument that a lens holder is generally locked-coupled to the outside of the lens module by using threads, this is not persuasive at least because there is nothing in the current specification that defines a lens module.  It is noted that paragraph [0004] recites “a lens sleeve module” and is silent as to this module being threaded.
In response to Applicant’s citation of Lo et al. and Lin as evidence that a lens holder is a structure well known in the art to be on the outside of a lens module, two references are not sufficient to show that lens holder has a widely accepted definition.  For example U.S. 2016/0037029 to Igrashi discloses the following figure:

    PNG
    media_image1.png
    503
    881
    media_image1.png
    Greyscale


Where 43b is depicted as two nested structures and is defined as a lens holder.  U.S. 2015/0264231 to Murayama et al. discloses the following figure:

    PNG
    media_image2.png
    545
    514
    media_image2.png
    Greyscale

Wherein reference 8 is the lens holder.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tube size is substantially designed to fit the image-capturing module and a small-caliber endoscope is provided with a finer tube in diameter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that the implementation of the image-capturing module without lens holder is disclosed in paragraphs [0033]-[0034] of the application, this is not persuasive at least because there is no discussion of a lens holder in the cited paragraphs.
In response to Applicant’s argument that in Allyn et al.’s disclosure the lens 88 is fixed by the cuboidal shaped housing 86 and therefore the additional components used to fix the lens such as the lens holder or the cuboidal shaped housing 86 will increase the diameter of the endoscope, this is not persuasive.  Allyn et al. does not disclose a lens holder.  It is unclear 
In response to Applicant’s argument that the seat 22 of Chang uses a lens holder to fix the cylindrical lens 21 so as to increase the diameter of the endoscope, this is not persuasive.  Chang does not teach a lens holder.  Applicant does not provide any evidence that Chang teaches a lens holder.  Applicant has further not provided any evidence or specific arguments for how the configuration of the Chang device increases its diameter.
In response to Applicant’s argument that the content disclosed by Allyn et al. or Chang the lens needs to be fixed with additional components around it, this is not persuasive at least because claim 1 does not recite or require no additional components around the lens.  It is further noted that claim 1 does not recite or require a specific diameter, therefore Applicant’s arguments with respect to an increased diameter are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795